Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER
 
BETWEEN
 
VIRAL GENETICS, INC.,
(a California corporation)
 
AND
 
V-CLIP, INC.
(a California corporation)
 
AND
 
VIRAL GENETICS, INC.,
(a Delaware corporation)
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of October __, 2008, between Viral Genetics, Inc., a California corporation
(“Viral”) and V-Clip Pharmaceuticals, Inc., a California corporation (“V-Clip”)
and Viral Genetics, Inc., a Delaware corporation (“Viral Delaware”).
 
This Agreement contemplates a tax-free merger of V-Clip into Viral and the
issuance of Viral Delaware securities to the shareholders of V-Clip in a
reorganization pursuant to the Internal Revenue Code Section 368(a)(2)(D).
 
RECITALS
 
WHEREAS, Viral is a corporation duly organized and existing under the laws of
the State of California and a wholly owned subsidiary of Viral Delaware; and
 
WHERAS, V-Clip is a corporation duly organized and existing under the laws of
the State of California; and
 
WHEREAS, further to a Memorandum of Understanding dated July 22, 2008between
V-Clip, Viral Delaware, and solely with respect to Section 10 and Exhibit
A(ii)-(iii) therein, University License Equity Holdings, Inc., a Colorado
non-profit corporation (“ULEHI”), the Board of Directors of Viral and the Board
of Directors of V-Clip deem it advisable to merge V-Clip into Viral so that
Viral is the surviving corporation on the terms provided herein (the “Merger”).
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
MERGER
 
Section 1.1 The Merger. After satisfaction or, to the extent permitted
hereunder, waiver of all conditions to the Merger, and subject to the applicable
provisions of the California Corporations Code, V-Clip will merge with and into
Viral and Viral shall file this Agreement and Plan of Merger with the Secretary
of State of the State of California in accordance with the provisions of the
California Corporations Code and shall make all other filings or recordings
required by California in connection with the Merger. The Merger shall become
effective upon the later filing of such Agreement and Plan of Merger with the
Secretary of State of the State of California, or at such later time as may be
provided for in such Agreement and Plan of Merger (the “Effective Time”). Upon
the Effective Time, the separate corporate existence of V-Clip shall cease and
Viral shall be the surviving corporation (the “Surviving Corporation”).
 

--------------------------------------------------------------------------------


 
Section 1.2 Conditions to the Merger. The respective obligation of each party to
effect the Merger is subject to the satisfaction or waiver (except as provided
in this Agreement) of the following conditions:
 
(a) This Agreement shall have been ratified by the sole shareholder of Viral,
that is, Viral Delaware, in accordance with the requirements of the Delaware
General Corporation Law and the Certificate of Incorporation and Bylaws of
Viral;
 
(b) This Agreement shall have been adopted by the holders of at least a majority
of the outstanding voting power of V-Clip in accordance with the requirements of
the California Corporations Code and the Certificate of Incorporation and Bylaws
of V-Clip.
 
Section 1.3 Transfer, Conveyance and Assumption. At the Effective Time, Viral
shall continue in existence as the Surviving Corporation and, without further
transfer, succeed to and possess all rights, privileges, powers and franchises
of V-Clip, and all of the assets and property of whatever kind and character of
V-Clip shall vest in Viral, as the Surviving Corporation without further deed;
thereafter, Viral, as the Surviving Corporation, shall be liable for all of the
liabilities and obligations of V-Clip and any claim or judgment against V-Clip
may be enforced against Viral, as the Surviving Corporation.
 
Section 1.4 Certificate of Incorporation; Bylaws.
 
(a) From and after the Effective Date, the Certificate of Incorporation of Viral
shall be the Certificate of Incorporation of the Surviving Corporation.
 
(b) From and after the Effective Date, the ByLaws of Viral shall be the Bylaws
of the Surviving Corporation.
 
Section 1.5 Directors and Officers of the Surviving Corporation. From and after
the Effective Time, the directors and officers of Viral serving as directors or
officers of Viral immediately prior to the Effective Time shall be the directors
and officers of the Surviving Corporation.
 
ARTICLE II
 
CONVERSION OF SHARES
 
Section 2.1 Conversion of Stock. Upon the Effective Time, by virtue of the
Merger and without any action of the part of the holder of any outstanding share
of V-Clip, other than shares of dissenting stockholders under California law,
each share of V-Clip shall be converted to 3,706 shares of Viral Delaware,
rounded to the nearest whole number of shares. Notwithstanding the foregoing,
the University License Equity Holdings, Inc., a Colorado nonprofit corporation,
shall not receive shares of Viral Delaware shares, all as specifically set forth
on Exhibit A to that certain Consent and Understanding of Viral Delaware of even
date herewith, and thereupon each share of V-Clip issued and outstanding shall
be canceled and no consideration be issued in respect thereof. In addition,
Viral Delaware shall issue such Common Stock and warrants to purchase Common
Stock of Viral Delaware, all as more specifically set forth on said Exhibit A of
said Consent and Understanding.  The converted shares and warrants described
herein are jointly referred to as the “Merger Securities.”
 

--------------------------------------------------------------------------------


 
Section 2.2 Shares of Dissenting Shareholders. Notwithstanding any thing in the
Agreement to the contrary, any issued and outstanding shares of capital stock of
V-Clip held by a person (a “Dissenting Shareholder”) who shall not have voted or
consented in writing to adopt this Agreement and who properly demands appraisal
for such shares in accordance the California Corporations Code (“Dissenting
Shares”) shall not be converted as described in Section 2.1 but shall be
converted into the right to receive such consideration as may be determined to
be due to such Dissenting Shareholder pursuant to the California Corporations
Code unless such holder fails to perfect or withdraw or otherwise loses his
right of appraisal. If, after the Effective Time, such Dissenting Shareholder
fails to perfect or withdraws or loses his right to appraisal, such Dissenting
Shareholder’s share of capital stock of V-Clip shall no longer be considered
Dissenting Shares for the purposes of this Agreement and such holder’s shares of
capital stock of Delaware shall thereupon be deemed to have been converted at
the Effective Time, as set forth in Section 2.1.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of V-Clip V-Clip hereby represents
and warrants that it:
 
(a) is a corporation duly organized, validly existing and in good standing under
the laws of the State of California, and has all the requisite power and
authority to own, lease and operate its properties and assets and to carry on
business as it is now being conducted;
 
(b) is duly qualified to do business as a foreign person, and is in good
standing, in each jurisdiction where the character of it properties or the
nature of its activities make such qualification necessary;
 
(c) is not in violation of any provisions of its certificate of incorporation or
bylaws; and
 
(d) has full corporate power and authority to execute and deliver this Agreement
and, assuming the adoption of this Agreement by the shareholders of V-Clip in
accordance with the California Corporations Code and the Certificate of
Incorporation and Bylaws of V-Clip, consummate the Merger and the other
transactions contemplated by this Agreement.
 
Section 3.2 Representations and Warranties of Viral. Viral hereby represents and
warrants that it:
 
a) is a corporation duly organized, validly existing and in good standing under
the laws of the State of California, and has all the requisite power and
authority to own, lease and operate its properties and assets and to carry on
business as it is now being conducted;
 

--------------------------------------------------------------------------------


 
(b) is duly qualified to do business as a foreign person, and is in good
standing, in each jurisdiction where the character of it properties or the
nature of its activities make such qualification necessary;
 
(c) is not in violation of any provisions of its certificate of incorporation or
bylaws; and
 
(d) has full corporate power and authority to execute and deliver this Agreement
and, assuming the adoption of this Agreement by the shareholders of Viral in
accordance with the California Corporations Code and the Certificate of
Incorporation and Bylaws of V-Clip, consummate the Merger and the other
transactions contemplated by this Agreement.
 
Section 3.3 Securities Act and State Securities Laws. Viral Delaware will take
such further action it deems necessary to reasonably rely on exemptions for
sales of securities under the Securities Act of 1933, as amended, with respect
to the issuance of the Merger Securities. Viral Delaware will take all actions
that may be necessary, proper, or advisable under t state securities laws in
connection with the offering and issuance of the Merger Securities.
 
ARTICLE IV
 
TERMINATION
 
Section 4.1 Termination. At any time prior to the Effective Time, this Agreement
may be terminated and the Merger abandoned for any reason whatsoever by the
Board of Directors of V-Clip or the Board of Directors of Viral, notwithstanding
the adoption of this Agreement by the shareholders of V-Clip or Viral.
 
ARTICLE V
 
FURTHER ASURANCES
 
Section 5.1 Further Assurances as to V-Clip. If, at any time after the Effective
Time, the Surviving Corporation shall consider or be advised that any further
assignment, conveyance or assurance in law or any other acts are necessary or
desirable to (i) vest, perfect or confirm in the Surviving Corporation its
right, title or interest in, to or under any of the rights, properties or assets
of V-Clip acquired or to be acquired by the Surviving Corporation as a result of
or in connection with, the Merger, or (ii) otherwise carry out the purposes of
this Agreement, V-Clip and its proper officers shall be deemed to have granted
to the Surviving Corporation an irrevocable power of attorney to executed and
deliver all such proper deeds, assignments and assurances in law and to do all
acts necessary or proper to vest, perfect or confirm title to and possession of
such rights, properties or assets in the Surviving Corporation and otherwise
carry out the purposes of this Agreement; and the officers and directors of the
Surviving Corporation  are fully authorized in the name of V-Clip or otherwise
to take any and all such action.
 

--------------------------------------------------------------------------------


 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1 Amendment. At any time prior to the Effective Time, this Agreement
may be amended, modified or supplemented by the Board of Directors of V-Clip and
Viral, whether before or after the adoption of this Agreement by the
shareholders of V-Clip and Viral; provided, however, that after any such
adoption, there shall not be made any amendment that by law requires the further
approval by such shareholder of V-Clip or Viral without such further approval.
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of V-Clip, Viral, and Viral Delaware.
 
Section 6.2. No Waivers. No failure or delay by any party hereto exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other further exercise
thereof or the exercise of any other right power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
Section 6.3 Assignment; Third Party Beneficiaries. Neither this Agreement, nor
any right, interest or obligation hereunder, shall be assigned to any of the
parties hereto without the prior written consent of the other parties. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Agreement is not intended to
confer any rights or benefits upon any person other than the parties hereto.
 
Section 6.4 Governing Law. This Agreement shall in all respects be interpreted
by and construed, interpreted and enforced in accordance with and pursuant to
the laws of the State of California.
 
Section 6.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
Section 6.6 Entire Agreement. This Agreement and the documents referred to
herein are intended by the parties as a final expression of the agreement with
respect to the subject mater hereof, and are intended as the complete and
exclusive statement of the terms and conditions of that agreement and there are
not other agreements or understandings, written or oral, among the parties,
relating to the subject matter hereof. This Agreement supersedes all prior
agreements and understandings, written or oral, among the parties with respect
to the subject matter hereof.
 
Section 6.7 Service of Process. Surviving Corporation agrees that it may be
served with process in the State of California in any proceeding for enforcement
of any obligation of any constituent corporation of the State of California, as
well as for enforcement of any obligation of the Surviving Corporation arising
from the Merger, and does hereby irrevocably appoint the Secretary of State of
the State of California as its agent to accept service of process in any such
suit or proceeding. The address to which a copy of such process shall be mailed
by the Secretary of State of the State of California is 2290 Huntington Drive,
Suite 100, San Marino, CA 91108.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first stated above.
 

  V-Clip Pharmaceuticals Inc.          
 
By:
      Name:        Title:             

 
 

  Viral Genetics, Inc., a California corporation          
 
By:
      Name:        Title:             

 
 

  Viral Genetics, Inc., a Delaware corporation          
 
By:
      Name:        Title:             

 
 
 
 

--------------------------------------------------------------------------------

 
 